Citation Nr: 1810752	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  11-28 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Veteran's spouse


ATTORNEY FOR THE BOARD

Alexia E. Palacios-Peters, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1985 to June 1989.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.  Jurisdiction over the case was subsequently transferred to the Louisville, Kentucky RO.

The Veteran filed a Notice of Disagreement in February 2011 and a statement of case was issued in September 2011.  The Veteran filed a substantive appeal (VA Form 9) in October 2011.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in May 2012.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.

In May 2014, the Board remanded the case for additional development and a supplemental statement of case was issued in August 2016.  The case now returns for further appellate review.


FINDING OF FACT

The Veteran meets the schedular requirement for TDIU, and his service-connected disabilities render him unemployable.


CONCLUSION OF LAW

The criteria for a TDIU prior to August 1, 2016 have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

TDIU

The Veteran contends that his service-connected disabilities render him unemployable and that he is therefore entitled to a TDIU.  The Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2017).

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (a).  In exceptional circumstances, where a Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16 (b).

In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may not be given to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

Service connection is in effect for adjustment disorder with mixed anxiety and depressed mood secondary to autonomic nervous system dysfunction, rated at 70 percent disabling from August 1, 2016 and 30 percent from June 15, 2010; sleep apnea, rated at 50 percent disabling from June 15, 2010; migraine headaches, rated at 50 percent from August 1, 2016 and 30 percent from June 15, 2010; sensory dysautonomia, left upper extremity, rated at 20 percent from June 15, 2010; sensory dysautonomia, right upper extremity, rated at 20 percent from June 15, 2010; supraventricular arrhythmia and shortness of breath, rated at 10 percent from June 15, 2010; sensory dysautonomia, right lower extremity, rated at 10 percent from June 15, 2010; sensory dysautonomia, left lower extremity, rated at 10 percent from June 15, 2010; and degenerative joint disease of left great toe, rated at 10 percent from August 1, 2016 and as noncompensable from July 22, 1997.  The Veteran's combined evaluation for compensation is 90 percent from June 15, 2010, and 100 percent from August 1, 2016.

The Veteran's combined evaluation for compensation is 100 percent from August 1, 2016, and the provisions set forth in Bradley v. Peake, 22 Vet. App. 280 (2008) are not implicated as the Veteran's service connected disabilities combined render him unemployable as detailed below.  Thus, only entitlement to a TDIU prior to August 1, 2016 is for consideration.

The Veteran's combined evaluation from June 15, 2010 was 90 percent and his sleep apnea was rated at 50 percent disabling.  Thus, the Veteran has at least one disability ratable at 40 percent or more and sufficient additional disabilities to bring the combined rating to 70 percent or more.  What remains to be determined is whether the Veteran's service-connected disabilities render him unemployable.

The Veteran submits that he had difficulty maintaining suitable employment due to his service-connected disabilities.

The Veteran stated he had not been able to return to work due to the severity of his condition.  See March 2011 Correspondence.  The Veteran's spouse stated that because of his illness, the Veteran had been forced to depend on others.  See July 2010 Buddy Statement.  The illness took away the Veteran's ability to drive unless in the evening because he cannot go out before evenings as his condition is sensitive.  Id.  She stated the Veteran was in constant pain and easily fatigued.  Id.  The heat affects his breathing, vision, balance, and coordination.

The Veteran was afforded a VA examination in May 2011.  The examiner noted the Veteran was not employed for the past two to five years due to being disabled.  See May 2011 VA examination.  The VA examiner stated the Veteran's peripheral neuropathy in the bilateral upper and lower extremities with dysautonomia was a limiting factor in the Veteran's physical and sedentary employability.  Id.

The Veteran testified that he stopped working in 2008 because he could not work under the conditions of his disabilities.  See Transcript of May 2012 Board Hearing at 4.  His spouse stated the Veteran's autonomia nervous system controls the way his heart beats, his blood pressure, and the way his fluids fluctuate through his body.  Id. at 9.  The Veteran stated he had to give up a job with West Tennessee Power and Electric Company because of his disabilities.  Id. at 12.

The Veteran was afforded a VA examination in December 2015.  The VA examiner found mild to moderate restriction on the Veteran's ability to engage in functional employment in a workplace setting based only on his mental health condition.  See December 2015 VA examination.  However, the examiner found it is more likely than not that the Veteran's physical health problems would result in significant job impairment, especially in a more physical type of position.  Id.  The examiner noted the Veteran missed a lot of work due to his reported physical problems and he retired medically from his job in 2008.  Id.  Since that time, the Veteran had not been gainfully employed.  Id.

The examiner opined that from a psychological standpoint, it appeared the Veteran would be more likely to succeed in an environment that was of low stress, was repetitive, required low physical impact, involved structure, required minimal connection with the public, and allowed flexible scheduling.  Id.  The examiner reasoned the Veteran's supraventricular tachycardia due to dysautonomia limits the Veteran's physical as well as sedentary employment.  Id.  The examiner recommended a full evaluation of the Veteran's employability by medical staff familiar with dysautonomia and a subsequent referral for a full vocational rehabilitation evaluation was recommended.  Id.

The Veteran received an additional VA examination in December 2015.  The examiner opined that the Veteran's inability to secure or follow substantially gainful employment is at least as likely as not proximately due to or the result of the Veteran's service-connected condition.  See December 2015 VA examination.  The examiner reasoned the Veteran's service-connected nervous system dysfunction renders him unable to obtain and maintain gainful employment at either a physical or sedentary job consistent with his education and occupational experience, irrespective of age and any non-service-connected disorders.  Id.  The autonomic nervous system takes care of so many functions that are considered routine that its malfunction pervades every facet of living.  Id.  Standing, sitting, or air blowing on the Veteran can cause loss of balance, pain and anxiety.  Id.

The Veteran stated he worked from September 1989 through March 2008 for the same employer as a field technician.  See August 2016 VA 21-8940 Veteran's Application for Increased Compensation based on Unemployability.  His highest gross earning per month was $5,800.  Id.  The Veteran completed high school and Customer Service Field Technician III training from March 2005 to August 2005.  Id.
 
The Veteran's employer stated the Veteran last worked on December 10, 2007.  See September 2016 VA 21-4192 Request for Employment Information.  The Veteran began receiving disability payments in March 2008 and he has continued to receive them since then.  Id.  The employer stated the Veteran "remains employed but [on] long term disability."  Id.

VA treatment records in February 2017 stated the Veteran was unemployed due to disability.  See February 2017 VA treatment records.  Additionally, VA treatment records in March 2017 showed the Veteran was not currently working and on permanent disability.  See March 2017 VA treatment records.

Based on the above, the Board finds that the Veteran's service-connected disabilities rendered him unemployable before August 1, 2016.  The Veteran maintained employment with the same company for 19 years until his service-connected disabilities forced him to obtain long term disability.  The VA examiner stated the Veteran is unable to secure and/or maintain substantially gainful employment due to his service-connected disabilities.  The Veteran last worked in December 2007 and he has received long term disability since March 2008.  Notably, the Veteran's receipt of such disability benefits does not constitute earnings from having being engaged in gainful employment within the meaning of VA regulations contrary to the RO's findings.  The Board finds the evidence of record illustrates that the Veteran was unable to perform the functions of his job due to his service-connected disabilities.  Thus, entitlement to a TDIU is warranted before August 1, 2016.

ORDER

Entitlement to a total rating based on individual unemployability prior to August 1, 2016 is granted, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


